Citation Nr: 0904241	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1974.  He had additional service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in part, denied the veteran's claim for 
service connection for a back disorder.  

In March 2008, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration. 


FINDING OF FACT

The veteran's back disorder is not attributable to an acute 
injury and has not been linked by competent medical evidence 
to active military service.  


CONCLUSION OF LAW

The veteran's back disorder was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

The RO also issued the VCAA notice letter prior to initially 
adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that 
subsequent letters dated in March 2007 and August 2008 also 
informed him of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

After providing the additional VCAA notice, the RO and AMC 
have since gone back and readjudicated the veteran's claim in 
the November 2008 supplemental statement of the case (SSOC), 
including considering any additional evidence received in 
response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or a SSOC, such that 
the intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

So even if any deficiency is present concerning the notice or 
the timing of the notice, it is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined  
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by a veterans' service organization, Veterans of 
Foreign Wars of the United States, and his representative is 
presumably knowledgeable of the requirements for establishing 
his entitlement to service connection for a back disorder.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service treatment records (STRs), service personnel 
records, and VA medical records, including the report of his 
October 2008 VA Compensation and Pension Examination (C&P 
Exam) addressing the etiology of his back disorder, which is 
the determinative issue in this appeal.  Neither he nor his 
representative has contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.



II.  The Merits of the Claim

Service connection is granted for a disability resulting from 
a disease or an injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R.             § 
3.303(a).  Stated somewhat differently, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases - such as arthritis - 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the first essential element under Hickson of a 
current diagnosis concerning the veteran's back has been 
established.  Recent VA medical records list diagnoses of 
degenerative arthritis of the lumbar spine and X-rays dated 
in September 2008 show advanced multilevel degenerative 
arthritis of the lumbar spine.

Since a current back disorder is shown, the determinative 
issue is whether this disorder is related to the veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The veteran attributes his current back disorder to falls 
that he suffered on naval ships while in service.  As a 
layman, however, without any medical training and/or 
expertise, he is not competent to make this type of 
etiological determination; instead, there must be competent 
medical evidence of record relating his current back 
condition to his military service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The veteran's STRs confirm that in February 1972 he was 
treated in relation to a fall.  However, these records make 
no reference to a back injury or a diagnosis in relation to 
his back.  Instead, these records document the veteran's 
complaints relating to his knee in reference to this 
incident.  An orthopedic consultation in connection with this 
incident also made no reference to back problems.  The STRs 
show treatment for a second fall in October 1974.  Again, 
however, there is no reference to back problems associated 
with that injury.  Also significant is the fact that an 
examination in January 1974, shortly before his release from 
active duty, makes no reference to a back injury, and a 
clinical evaluation of the spine was unremarkable.  Thus, in 
the absence of any evidence of a chronic back disorder in 
active service, the STRs provide compelling evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Board notes that the veteran's STRs include a December 
1974 report of a military affiliation examination, conducted 
approximately 11 months (less than 1 year) after the 
veteran's discharge from active duty, during which the 
veteran indicated a history of recurring back pain.  This is 
significant because certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service; but this presumption is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.

However, the report from the December 1974 affiliation 
examination notes that the veteran reported that his back 
symptoms were related to a fall he sustained approximately 
two months prior, in October 1974, specifically noting that 
he had fractured his coccyx.  In other words, since this 
report shows that the veteran's complaints of back pain are 
related to this post-service injury - occurring approximately 
9 months after his separation from active duty - it provides 
additional evidence against the claim. 

Furthermore, the report of the veteran's October 2008 VA C&P 
Exam provides additional evidence against the claim.  After 
reviewing the claims file and examining the veteran's back, 
the VA examiner concluded that the veteran's current back 
disorder is less than 50 percent likely attributable to his 
military service.  In addition, the examiner stated that the 
veteran's current back disorder is not related to an acute 
injury (e.g., a fall, either in-service or outside of 
service), but, rather, is an accumulation of degenerative 
changes; and it is less likely than not that the veteran 
developed this in his two years of active duty.  

The Board places significant probative value on the October 
2008 VA C&P Exam report, as it was based on a review of the 
veteran's claims file and supported by sound rationale.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  

In addition to this medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his current back 
disorder is related to service, as a lay person without any 
medical training and expertise, he simply is not qualified to 
render a medical opinion concerning the etiology of his back 
disorder.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95 (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms (e.g., low back pain) he may have personally 
experienced, but not the cause of them.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  And since there is 
no reasonable doubt to resolve in his favor, his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for a back 
disorder is denied.




____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


